Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 6, 8, 9, 18 - 20, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellums et al. (US 9,784,074).
Regarding claim 1, Hellums discloses a jumper termination apparatus for a subsea jumper flowline, the jumper termination apparatus comprising: a body (support assembly 42); a jumper coupling means (turn 98) configured to couple the body to a first production jumper flowline (pipe 50) for facilitating production flow from a first subsea well (first structure 16 comprising a Christmas tree) to a subsea manifold (support structure 18 comprising a manifold), to allow the jumper termination apparatus to and receive production flow from the first subsea well via the first production jumper flowline (50); a connector coupling (ring 102) means configured to couple the body to a subsea manifold connector (unlabeled collet connection portion of connector 40) of the subsea manifold; and an access interface (connector 38) disposed on the body and arranged above the connector coupling means (102); wherein the access interface is vertically oriented to enable access from above; wherein the body defines a first flow path (flow path through turn 98) from the first coupled production jumper production flowline (50) to a coupled subsea manifold connector, and a second flow path (flow path through connector 38) from the access interface to the first flow path or the subsea manifold connector; and wherein the access interface is configured to be connected to a termination apparatus (body of connector 40 located above the collet connection portion) of a second production jumper flowline (jumper 20) for facilitating production flow from a second subsea well (second structure 22 comprising a Christmas tree) to the subsea manifold in a vertically stacked arrangement and to receive production flow from the second subsea well (22) via the second production jumper flowline (20) (Figs. 1 - 4; col. 3, line 11 - col. 5, line 45; col. 7, lines 5 - 63).
Regarding claim 4, Hellums further discloses the jumper coupling means (98) comprises a gooseneck section configured to be disposed between the body (42) and the first coupled jumper flowline (50) (Figs. 3 and 4).
Regarding claim 5, Hellums further discloses the access interface (38) provides access for fluid intervention or mechanical intervention operations on a flow system (Figs. 3 and 4).
Regarding claim 6, Hellums discloses a jumper termination apparatus for a second subsea production jumper flowline, the jumper termination apparatus comprising: a body (42); a jumper coupling means (98) configured to couple the body to a second production jumper flowline (50) for facilitating production flow from a second subsea well (16) to a subsea manifold (18), to allow the jumper termination apparatus for the second subsea production jumper flowline to receive production flow from the second subsea well via the second production jumper flowline; and an interface coupling means (102) configured to couple the body to an access interface (38) of a jumper termination apparatus of a first production jumper flowline (20), in a vertically stacked arrangement (Figs. 1 - 4; col. 3, line 11 - col. 5, line 45; col. 7, lines 5 - 63).
Regarding claim 8, Hellums further discloses a further access interface (wall 88, opening 100) for connection of a further jumper termination apparatus (body of connector 40 located above the collet connection portion) (Figs. 3 and 4; col. 7, lines 36 - 39).
Regarding claim 9, Hellums discloses a method of connecting subsea flowlines to a subsea manifold, the method comprising: providing a first production jumper flowline (50) for facilitating production flow from a first subsea well (16) to the subsea manifold (18), having a first jumper termination apparatus (42) connected to a first subsea manifold connector (102) of the subsea manifold and comprising a first access interface (38); providing a second production jumper flowline (20) for facilitating production flow from a second subsea well (22) to the subsea manifold (18), having a second jumper termination apparatus (body of connector 40 located above the collet connection portion); and connecting the second production jumper flowline (20) to the subsea manifold (18) via the first access interface (38) of the first jumper termination apparatus (42) and the first subsea manifold connector (102) by vertically stacking the second jumper termination apparatus on the first jumper termination apparatus (Figs. 1 - 4; col. 3, line 11 - col. 5, line 45; col. 7, lines 5 - 63).
Regarding claim 18, Hellums discloses a flow system for a subsea hydrocarbon production or injection installation, the flow system comprising: a subsea manifold (18); a first production jumper flowline (50) for facilitating production flow from a first subsea well (16) to the subsea manifold, having a first jumper termination apparatus according to claim 1 connected to a subsea manifold connector (102) of the subsea manifold and comprising a body (42) and a first access interface (38); wherein the body of the first jumper termination apparatus defines a first flow path (flow path through turn 98) from the first production jumper flowline (50) to the subsea manifold connector (102), and a second flow path (flow path through connector 38) from the first access interface to the first flow path or the subsea manifold connector; and wherein the first access interface is configured to be connected to a termination apparatus of a second production jumper flowline (20) for facilitating production flow from a second subsea well (22) to the subsea manifold (18) in a vertically stacked arrangement to receive production flow from the second subsea well (Figs. 1 - 4; col. 3, line 11 - col. 5, line 45; col. 7, lines 5 - 63).
Regarding claim 19, Hellums further discloses the subsea manifold (18) is a collection manifold (col. 8, lines 37 - 43).
Regarding claim 20, Hellums further discloses the flow system comprises the second production jumper flowline (20) for facilitating production flow from a second subsea well (22) to the subsea manifold (18), having a second jumper termination apparatus (body of connector 40 located above the collet connection portion), and wherein the first jumper termination apparatus and the second jumper termination apparatus are vertically stacked such that the second production jumper flowline (20) is connected to the subsea manifold (18) via the first access interface (38) and the subsea manifold connector (102) (Figs. 1, 3, and 4).
Regarding claims 26 and 27, Hellums further discloses the second flow path (flow path through connector 38) connects the access interface (38) to the first flow path (flow path through turn 98) (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hellums et al.
Regarding claim 7, Hellums further discloses a guide funnel (72) with a cut-away or relief (Figs. 3 and 4; col. 6, lines 19 - 22).   Hellums fails to disclose the guide funnel to accommodate the first production jumper flowline.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first production jumper flowline of the apparatus as disclosed by Hellums to include a guide funnel as taught by Hellums to guide the first production jumper flowline into position relative to the jumper coupling means.
Regarding claim 11, Hellums further discloses a guide funnel (72) with a cut-away or relief (Figs. 3 and 4; col. 6, lines 19 - 22).   Hellums fails to disclose the second jumper termination comprises a guide funnel, and wherein the method comprises orienting a cut-away or relief of the guide funnel to accommodate the first production jumper flowline.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the  second jumper termination apparatus as disclosed by Hellums to include a guide funnel as taught by Hellums to guide the first production jumper flowline into position relative to the jumper coupling means. Given the apparatus as disclosed above, the method of claim 11 would have been considered obvious to one of ordinary skill in the art.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hellums et al. in view of Langford et al. (US 2003/0145997).
Regarding claim 22, Hellums discloses all of the claim limitations except the first production jumper flowline and/or the second production jumper flowline comprise a composite jumper flowline. Langford teaches a composite jumper flowline (paragraph 0024). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first production jumper flowline and/or the second production jumper flowline as disclosed above with the composite material as taught by Langford as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 24 and 25, Hellums discloses all of the claim limitations except wherein the subsea manifold, and the first production jumper flowline and/or the second production jumper flowline comprise multiple flow lines or flow bores and corresponding further flow path or flow paths. Langford teaches a first production jumper flow line comprises multiple flow lines (passages) and corresponding further flow paths (paragraph 0024). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the subsea manifold and the first production jumper flowline and/or the second production jumper flowline as disclosed above with the multiple flow lines and corresponding flow paths as taught by Langford for hydraulic control and chemical injection lines.
Allowable Subject Matter
Claims 12 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 - 9, 11, 18 - 20, 22, and 24 - 27 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/25/2022